PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 11,114,499
Issue Date: September 7, 2021
Application No. 16/236,737
Filing or 371(c) Date: 31 Dec 2018
Attorney Docket No. P7745US04




:
:
:	DECISION ON REQUEST
:                      FOR REFUND
:
:


This is a decision on the request for refund received December 15, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[t]he conditional RCE as a part of Quick Path Information Disclosure Statement and the e-petition to withdraw an application from issue that were electronically submitted on September 5, 2021 have not been processed due to USPTO technical issues, and the Application has been issued”. 

A review of the Office records for the above-identified application, show that a petition fee of $140 was received on September 5, 2021, however a petition was not filed in this application.  As such, no petition fee was due in this application

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fees totaling $140 will be refunded to petitioner’s credit card.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions